Citation Nr: 1448638	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an effective date prior to May 10, 2011, for the grant of a 100 percent schedular rating for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 and from August 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the substantive appeals, the Veteran requested a hearing before the Board.  He subsequently submitted a statement that he did not desire a hearing.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeals of the claims for service connection for a psychiatric disability and sinusitis, the Veteran submitted a written statement indicating his desire to withdraw those issues. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a psychiatric disability and sinusitis have been met.  38 U.S.C.A. §§ 7105(a) , 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).  The record shows that the Veteran filed a timely notice of disagreement with a denial of entitlement to service connection for a psychiatric disability and sinusitis.  He perfected an appeal of those issues with the submission of a timely substantive appeal following the issuance of the statement of the case.

A substantive appeal may be withdrawn in writing by an appellant or an authorized representative at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2014).

In May 2012 and July 2012, prior to perfection of an appeal on the issue of entitlement to an effective date prior to May 10, 2011, for the grant of a 100 percent schedular rating for asthma, which remains on appeal, the Veteran submitted statement indicating that he was withdrawing all appeals except the one pertaining to sleep apnea.

The Veteran has withdrawn the substantive appeal on the issues of entitlement to service connection for a psychiatric disability and sinusitis.  Accordingly, the Board does not have jurisdiction to decide the appeal and it must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

The appeal on the issue of entitlement to service connection for a psychiatric disability is dismissed.

The appeal on the issue of entitlement to service connection for sinusitis is dismissed.


REMAND

In an August 2011 decision, the Board denied an initial rating in excess of 30 percent for asthma.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims.  Therefore, it is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  However, prior to the issuance of that decision, and in attempting to continue his appeal after it was remanded, the Veteran filed a statement in May 2011, which was interpreted as a claim for an increased rating.  This appeal ensued.  

At a December 2011 VA examination, in the medical history section, the clinician checked boxes noting that the Veteran's asthma required chronic low dose (maintenance) corticosteroids, intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, (without noting the number of courses or burst in the past 12 months), systemic (oral or parenteral) high dose (therapeutic) corticosteroids for control, and daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Specifics regarding the medications were not discussed in the examination report.  Based on that evidence, the RO granted a 100 percent rating for asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, which allows for a 100 rating when forced expiratory volume in one second (FEV-1) is less than 40 percent of the predicted value, FEV-1/forced vital capacity (FVC) is less than 40 percent of the predicted value, there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

The Veteran contends that the effective date for the grant of a 100 percent schedular rating for asthma should go back to October 2007 because he claims that he took "oral corticosteroids" for treatment of asthma condition since 2006.  In support of his assertion, he submitted a medication list.  However, it pertains only to medications prescribed from 2004 to 2007.  Therefore, it is outside the relevant rating period.  Moreover, the December 2011 VA examination is inadequate since it does not specifically note what medications were prescribed for the Veteran's asthma and when.  The Board finds that additional development is necessary to obtain a complete medication list to determine when the Veteran's increased disability may have been factually ascertainable during the one-year period prior to the May 2011 claim.  

With regard to the claim for service connection for sleep apnea, the Veteran was not provided a VA examination.  Notably, in the private sleep study that was performed in October 2010, it was reported that the Veteran was obese.  Upon VA asthma examination in December 2011, it was noted that the Veteran was anorexic.  An examination is necessary to ascertain whether the Veteran still has sleep apnea after any weight loss, and whether any currently manifest sleep apnea is proximately due to or aggravated by service-connected asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for asthma from May 2010 to the present and for sleep apnea separation from service.  Specifically, obtain a complete medication list for the period from May 2010 to May 2011.  After securing the necessary release, obtain those records.

2.  Schedule the Veteran for a VA examination to ascertain whether the Veteran has sleep apnea, and if so, the etiology of any sleep apnea.  The examiner must review the claims file and should note that review in the report.  All indicated tests, including a sleep study, should be conducted.  After conducting all necessary tests, and reviewing the files, the examiner should  answer the following:  

(a)  Does the Veteran currently have sleep apnea?

(b)  For any period when it was present, is it as least as likely as (50 percent probability or greater) that sleep apnea is proximately due to or the result of service-connected asthma? 

(c)  For any period when it was present, is it at least as likely as not (50 percent probability or greater) that sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected asthma?

(d)  Specifically note what medications the Veteran takes for asthma, including whether asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications and if so, when those medications were initially started.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


